Title: To George Washington from George Hazard Peckham, 29 July 1790
From: Peckham, George Hazard
To: Washington, George



Hond Sir
State of Rhode Island, South Livingston in the County of Washington July 29th 1790.

Necessity which is the Mother of invention emboldens me to write to so great a Man as your Excellency, To undertake to tell you of the great things you have done and are doing for your Country, at a time when I am about asking a favour wou’d be insincere; Therefore shall confine my Self to what concerns the happiness of my Family, Yet not without as good wishes for the prosperity & happiness of your Excellency as any Person under Heaven, To induce your Excellency to grant the favour, I shall relate to you my Situation in Life in the Year 1775, My misfortunes since & my present Situation. In said Year 1775 I lived in Newport where I owned a House almost as large & good as any in that Town, and which fronted three Streets, which Cost me above Three thousand Silver Dollars, I was in good business

whereby I could Maintain my Family well, And over and above that have seven or eight hundred Dollars annually, Some little time before the Britons our inveterate Enemy came to take possession of Newport, I bought me a small place in the Country where I moved my Family under an idea that I should have no satisfaction or peace with them sort of Folks, Neither did I choose to be under their Controul, I carried with me into the Country West India & other Goods to the amount of four or five thousand Silver Dollars, which I likewise sold for Continental Money as I did my Estate in Newport, for at that time whoever Slighted that sort of Money amongs’t us, were deemed Enemies to their Country, which My very very Soul abhored, The reason of my Selling my Estate in Newport was because some People lived there, called Tories of different Sentiments from my self wou’d inform the Enemy who the Estate belonged to, and it wou’d be in danger of being destroyed, However to my great disappointment and disadvantage the Money I chearfully took for my Estate and Goods aforesd, depreciated so rapidly that all my Estate I had been earning by the Sweat of my Face and indefatigable industry were Swallowed up and lost, With other misfortunes, having five Years Sickness four Physicians to pay &c. who it’s well known like to be well paid, I do not say these things as murmuring against my good God who hath restored me to a good State of health, And who has wise ends in all his dispensations; He gives and takes away as it Seemeth good to him, & I acquiesce with it.
Our Honble General Assembly Commiserating my misfortunes gave me the Office of Clerk of the Court of common pleas for the County of Washington & first Justice of the Peace for the Town of South kingston in said County, which in good times is worth considerable, but our Currency for a number of Years hath been so fluctuating that I have got but very little by either of said Offices, I have but Twelve Acres of Land left, with Eight active Sensible Children to Support the greatest of them Small, whch makes it hard times to procure Bread for their Supply, and a Companion who I Married out of as a respectable a Family as any in this State, If this will not make a Person of ambition and humanity have Serious feelings & Contemplations, nothing will, The Spirits of a Cato and Cicero with all the fortitude under those Circumstances wou’d be effected.

As grievances is what I my self am not fond of, I would not trouble your Excellency with mine, were it not of real necessity, and Viewing the great Contrast of living as I did before the War, and as I am now obliged to live, The reason of my application to your Excellency is because of hearing of your many good Acts and Sympathy for the unfortunate and distressed & especially as it happened on Account of the late War, That it is my last alternative, that you are abundantly able, and that you will grant the favour, which will enable me to pursue a business I have in idea whereby I can make employ for all my Family—And by industry and the blessing of God doubt not but I can Support my Family well and give my Children a decent Education, which wou’d be more pleasing to me than Riches, which take to themselves Wings and fly away.
Now my Dear friend (as I beleive you are to all the good Citizens of the States) If you can find freedom to lend me Five hundred Silver Dollars for ten Years without Interest directed to the care of Henry Marchant Esqr. of Newport I will give him the best Security I can for the Money together with my Bond, and if I have Success will pay it sooner, The security I can give will be the twelve Acres of Land, And a House and Three Acres of Land which I am about buying on Little-Resk in order to keep my Offices in a public place for the Conveniency of the People in the County, Altho’ the Sum I have mentioned will be but as a drop from a Bucket from your Excellency, Yet at this time will be of such infinite service to me my Wife and Sprightly Children, that they and their Childrens Children will have reason to venerate your Name when you are with the good old Partriarchs & Saints in light.
I leave what I have wrote to your Excellencys wise and serious Consideration (which are plain truths) and whither you see fit to grant the favour or not, May God Almighty add to your Wisdom and bestow on you abundance of his Grace that you may be so enabled to rule and govern our Nation, That they may so flourish as to be respected by the other Nations of the Earth, that you may be happy in reflecting & Seeing of all this, And when you have Seen many pleasant and happy days, and done all the good allotted for you to do for the benefit of Mankind, may you be received into the Mansions of unspeakable Bliss, which Eye hath not Seen, nor Ear heard, neither hath it entered

into the Heart of Man to conceive, is the ardent Wish and Prayer of him who is with every Sentiment of regard Your Excellencys Assured friend and most obedient & very humble Servant.

G. H. Peckham


N.B. If your Excellency should take the trouble to read my Letter, I refer you to my Nephew, Wm Robinson Merchant in New York Mr Wm Robinson (son of Thos) in New York, Danl Rodman Esqr. of sd New York, And the Honorable Jos. Stanton & Theodore Foster Esquires, our Delegates who I am well acquainted with, who I conceive will tell your Excellency that what I have wrote is the truth, that thereis Such a Person as George Hazard Peckham, & a pretty clever Fellow too. Yrs as above


G.H.P.
